DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
	The prior art, [Lee; Changwoo et al., US 10249248 B2], discloses:
“The present disclosure provides a display device. The display device may comprise a display panel including a plurality of pixels, a reference current source providing a reference current, and a source drive IC including sensing units for sampling a signal input from the pixel through a sensing line and an ADC connected to the sensing units and obtaining sensing data related to a driving of the pixel. The source drive IC may further comprise a switch array connecting the sensing lines and the sensing units, and the switch array in each sensing unit may comprise a first switch for connecting a corresponding sensing unit to a first sensing line corresponding to the corresponding sensing unit and a second switch for connecting the corresponding sensing unit to a second sensing line adjacent and previous to the first sensing line or the reference current source”, as recited in the abstract.
	Furthermore, the prior art, [Yu; Sangho et al., US 9542873 B2], discloses:
“An organic light emitting display comprises: a display panel with a plurality of pixels connected to data lines and sensing lines, each pixel comprising an OLED and a driving TFT for controlling the amount of light emission of the OLED; and a data driver IC comprising a plurality of sensing units for sensing current data of the pixels through a plurality of sensing channels connected to the sensing lines, each sensing unit comprising: a first current integrator connected to an odd sensing channel; a second current integrator connected to an even sensing channel neighboring the odd sensing channel; and a sample & 
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "wherein the switch circuit (30) transfers the reference signals (REF1 to REFm) to the first sensing channels (12) after the sampling signal (SAM) corresponding to the first pixel signals (P1 to Pm) and the second pixel signals (Pm+1 to Pn) is started to be converted into digital data", in combination with the other recited claim features.	

Regarding claims 2-6:
	Claims 2-6 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 7:
	The prior art, [Lee; Changwoo et al., US 10249248 B2], discloses:
“The present disclosure provides a display device. The display device may comprise a display panel including a plurality of pixels, a reference current source providing a reference current, and a source drive IC including sensing units for sampling a signal input from the pixel through a sensing line and an ADC connected to the sensing units and obtaining sensing data related to a driving of the pixel. The source drive IC may further comprise a switch array connecting the sensing lines and the sensing units, and the switch array in each sensing unit may comprise a first switch for connecting a corresponding sensing unit to a first sensing line corresponding to the corresponding sensing unit and a second switch for connecting the corresponding sensing unit to a second sensing line adjacent and previous to the first sensing line or the reference current source”, as recited in the abstract.

“An organic light emitting display comprises: a display panel with a plurality of pixels connected to data lines and sensing lines, each pixel comprising an OLED and a driving TFT for controlling the amount of light emission of the OLED; and a data driver IC comprising a plurality of sensing units for sensing current data of the pixels through a plurality of sensing channels connected to the sensing lines, each sensing unit comprising: a first current integrator connected to an odd sensing channel; a second current integrator connected to an even sensing channel neighboring the odd sensing channel; and a sample & hold unit that removes common noise components from a first sampled value input from the first current integrator and a second sampled value input from the second current integrator while storing and holding the first and second sampled values”, as recited in the abstract.
	However, The prior art does not teach or suggest either singularly or in combination the at least claimed, "senses reference signals (REF1 to REFm) transferred through the sensing lines after the first pixel signals (P1 to Pm) and the second pixel signals (Pm+1 to Pn) are started to be converted into the digital data, and converts the reference signals (REF1 to REFm) into the digital data after the first pixel signals (P1 to Pm) and the second pixel signals (Pm+1 to Pn) are converted into the digital data ", in combination with the other recited claim features.	

Regarding claims 8-15:
	Claims 8-15 depend on claim 7 and are found allowable for at least the same reason as discussed above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Lee; Changwoo et al., US 10249248 B2] discloses:
“The present disclosure provides a display device. The display device may comprise a display panel including a plurality of pixels, a reference current source providing a reference current, and a source drive IC including sensing units for sampling a signal input from the pixel through a sensing line and an ADC connected to the sensing units and obtaining sensing data related to a driving of the pixel. The source drive IC may further comprise a switch array connecting the sensing lines and the sensing units, and the switch array in each sensing unit may comprise a first switch for connecting a corresponding sensing unit to a first sensing line corresponding to the corresponding sensing unit and a second switch for connecting the corresponding sensing unit to a second sensing line adjacent and previous to the first sensing line or the reference current source”, as recited in the abstract.

 [Yu; Sangho et al., US 9542873 B2] discloses:
“An organic light emitting display comprises: a display panel with a plurality of pixels connected to data lines and sensing lines, each pixel comprising an OLED and a driving TFT for controlling the amount of light emission of the OLED; and a data driver IC comprising a plurality of sensing units for sensing current data of the pixels through a plurality of sensing channels connected to the sensing lines, 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/               Primary Examiner, Art Unit 2623